t c summary opinion united_states tax_court webber douglas gilmer petitioner and minnie payton intervenor v commissioner of internal revenue respondent minnie ruth payton f k a minnie r gilmer petitioner and webber douglas gilmer intervenor v commissioner of internal revenue respondent docket nos 12669-05s 18048-05s filed date webber douglas gilmer pro_se minnie payton pro_se charles j graves for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a joint notice_of_deficiency mailed to petitioners respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 each petitioner filed a separate petition webber douglas gilmer’s petitioner petition seeks a redetermination of the deficiency and the accuracy-related_penalty and his amended petition seeks relief from joint_and_several_liability on their joint_return for pursuant to sec_6015 minnie ruth payton’s ms payton petition also seeks relief from joint_and_several_liability on their joint_return for each petitioner filed a notice of intervention in the other’s case when these cases were called for trial the parties in each filed a stipulation of settled issues in the stipulation petitioners stipulated a deficiency for in the amount of dollar_figure and an accuracy-related_penalty of dollar_figure further ms payton at trial conceded her claim for relief from joint_and_several_liability both in her case and as intervenor in mr gilmer’s case after the stipulations and ms payton’s concession the remaining issue before this court is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f background some of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time that his petition was filed mr gilmer resided in kansas city missouri during the taxable_year in issue mr gilmer was married to ms payton there were no children born of the marriage petitioner and ms payton separated sometime in and divorced in petitioner is employed as a schoolteacher petitioner and ms payton filed a joint federal_income_tax return mr gilmer prepared the joint income_tax return reporting all sources of income itemized_deductions and schedule c profit or loss from business and schedule e supplemental income and loss on their joint_return petitioners reported losses on schedules c and e the schedule c business activity known as world works diversified encompassed two separate lines of business the selling of hats flags and other western-themed novelties and an educational consulting activity the schedule e activity related to rental property held by petitioners in grandview missouri in the notice respondent disallowed certain claimed schedule c and e expenses disallowed certain itemized_deductions claimed on schedule a itemized_deductions and determined that petitioners had failed to report income received from the aforementioned rental property and an annuity in his petition mr gilmer requested relief under sec_6015 on the grounds that his wife used voodoo to trigger an irs audit of their tax_return and that she promised to have him killed if he did not sign the joint_return that he prepared with her assistance although petitioner has fully stipulated a deficiency of dollar_figure as well as the imposition of the accuracy-related_penalty for purposes of his request for relief under sec_6015 he disputes his knowledge of the unreported income at issue in this case discussion generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due thereon sec_6013 sec_6015 provides three avenues for relief from that liability to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax we note that this amount is slightly less than one-half of the total amount of deficiency although the record is devoid of the reasoning behind this stipulation petitioners each stipulated a deficiency in this amount attributable to certain erroneous items on a return sec_6015 provides relief for a portion of an understatement_of_tax to taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief to taxpayers who otherwise do not qualify under sec_6015 or c the first avenue for relief is sec_6015 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return attributable to erroneous items of the other spouse if the taxpayer establishes that in signing the return he did not know and had no reason to know of the understatement sec_6015 at the outset we note that petitioner testified in detail with respect to the schedule c business activity reported on the joint_return with respect to the remaining items that respondent disallowed in the notice schedules c and e expenses certain schedule a deductions petitioner testified that he was aware of all of the items listed as expenses or claimed as itemized_deductions on the joint_return petitioner argues that he is entitled to relief under sec_6015 because ms payton failed to disclose to him income received from all of the couple’s schedule c business activities in and that he in turn did not report that income on their joint_return for that year however petitioner’s testimony is not relevant to the matter before this court as the unreported income stems from petitioners’ rental property and an annuity and not as petitioner believes from the schedule c activity mr gilmer testified as to the couple’s business activity during the year in issue he admitted that he kept records for all world works diversified activities and knew all of the general details with respect to these activities with the exception of the educational consulting activity which he claimed was under the sole purview of ms payton as previously stated petitioner testified that he prepared the tax_return in question and reported all of the expenses and claimed deductions at issue in these cases the detailed information that petitioner provided this court about the couple’s business activities in illustrates to us that petitioner was in fact aware of all income from the couple’s various business endeavors ms payton credibly testified that mr gilmer was aware of and participated in all of the couple’s business endeavors during the year in issue we believe ms payton’s testimony that petitioner had knowledge and overall oversight of all the couple’s business activity and records pertaining to such activity in simply put petitioner was fully aware of all aspects of the couple’s business activity in accordingly because petitioner knew and had reason to know of all of the claimed business_expenses and income related to the schedule c activity for the year in issue we hold that he is not entitled to relief under sec_6015 the second avenue for relief from joint_and_several_liability lies in sec_6015 sec_6015 affords proportionate relief to the requesting spouse through allocation to the responsible_party generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the requesting spouse must no longer be married to or must be legally_separated from the individual with whom the tax_return was filed and must have elected the applicability of sec_6015 not later than years after the date on which collection activity began sec_6015 furthermore and perhaps most important to the present facts relief under sec_6015 is not available to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to the deficiency sec_6015 petitioner is now divorced from ms payton and the divorce decree was finalized before petitioner filed a petition with this court accordingly the remaining issue is whether petitioner had no actual knowledge of the income item leading to the underpayment based on our previous discussion of the facts and the evidence presented in these cases we believe that petitioner had actual knowledge of all items of income received by the couple in moreover we again reiterate that petitioner did not deny his knowledge of the items of unreported income at issue in these cases as to the other items at issue petitioner stated that he had knowledge of the deductions claimed on the schedule a and expenses reported on the schedules c and e as well as all activity and accounts pertaining to world works diversified the majority of the deficiency at issue stems from respondent’s denial of the expenses reported on schedule c again petitioner testified that he knew about and believed in the veracity of all items reported on the schedule c for when he prepared it therefore because petitioner had actual knowledge of all of the items that respondent disallowed and because he prepared the joint_return at issue with this knowledge we find that he is not eligible for relief under sec_6015 because petitioner is not eligible for relief under sec_6015 and c we finally consider the equitable relief provisions of sec_6015 sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the deficiency revproc_2003_61 sec_4 c b pincite provides the following seven threshold conditions that must be satisfied before a request for relief will be considered the requesting spouse filed a joint_return for the year for which relief is sought relief is not available under sec_6015 or c the application_for relief is made no later that years after the date of the commissioner’s first collection activity no assets were transferred between spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualifying assets to the requesting 2rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 and is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed after date on date spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent enumerated exceptions the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent here concedes that petitioners meet these seven threshold conditions revproc_2003_61 sec_4 c b pincite then lists the eight nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency and full or partial equitable relief under sec_6015 should be granted these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know of the item giving rise to the deficiency the nonrequesting spouse had a legal_obligation to pay the outstanding liability the requesting spouse received a significant benefit from the item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief revproc_2003_61 sec_4 further provides that no single factor will be determinative but that all relevant factors will be considered we will now consider petitioner’s request in the light of these relief factors in this case petitioner divorced ms payton in therefore he satisfies the first factor with respect to the second factor petitioner must show that he would be unable to pay basic reasonable living_expenses if relief were not granted see monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin regs petitioner has alleged that denial of his request for relief would result in economic hardship for his family for the next years he is gainfully_employed as a schoolteacher and has no dependents the court fails to see and petitioner has neither raised as an issue nor established that he would suffer economic hardship if his request for relief from joint liability were denied as to the third factor as discussed earlier petitioner had actual knowledge of all of the claimed schedules c and e business and rental expenses rental income and itemized_deductions when he completed the income_tax return revproc_2003_61 sec_4 specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief this strong factor may be overcome only if the factors in favor of equitable relief are particularly compelling we conclude that they are not as to the fourth factor the judgment of dissolution of marriage states that petitioner shall pay and hold ms payton harmless from the payment of any federal state and local_tax obligations for the joint_return for the tax_year petitioner asks this court to disregard this language however on the grounds that there is no evidence that he entered in the correct numbers into turbo tax and that he even signed the return first we fail to see how petitioner’s arguments are relevant to the obligation imposed on him by the judgment moreover petitioner’s statements contradict his admission that he prepared and signed the return at issue second under revproc_2003_61 sec dollar_figure a iv if a divorce decree or judgment places an obligation to pay taxes on the requesting spouse then that fact weighs against granting him relief here the judgment specifically designates responsibility for any deficiency for the couple’ sec_2001 federal_income_tax return to petitioner and we find that this factor strongly favors denying petitioner relief as to the fifth factor petitioner received a substantial benefit when he received a refund in the amount of dollar_figure for when specifically questioned about the refund at trial petitioner neither confirmed nor denied that he had received the refund petitioner included his personal checking account number on the return for direct deposit of the refund petitioner provided no credible_evidence to show that ms payton either had access to or withdrew the refund from this account moreover we find ms payton’s testimony credible that the refund was deposited to petitioner’s account alone and that she neither had access to this account nor did she withdraw the funds in any other way the court is therefore convinced that the substantial benefit factor weighs against granting relief the sixth factor concerns compliance with income_tax laws and particularly the good_faith efforts of the requesting spouse in subsequent years revproc_2003_61 sec_4 a vi c b pincite with respect to this inquiry there is no evidence outside of the year at issue accordingly we find this factor neutral to our decision as to the seventh factor abuse petitioner has maintained from the inception of his case that he is entitled to relief based solely on the numerous wrongs allegedly done to him by ms payton including mental abuse physical abuse extortion bribery voodoo falsification of police reports kidnaping larceny and theft contrary to petitioner’s statements ms payton testified that it was petitioner not she who was abusive and that petitioner had been arrested and put on probation as a result of his assaulting her petitioner admitted that he had been put on probation for assaulting ms payton and did not submit any evidence showing that the probation imposed was improper petitioner failed to credibly corroborate any of the allegations which he made regarding ms payton’s behavior and he did not explain how his accusations related to the deficiency at issue finally we note that there is nothing in the judgment of dissolution of marriage relating to abuse on the part of either party accordingly we find that the lack of credible_evidence on the issue of abuse weighs strongly against granting relief finally as to the final factor whether the requesting spouse seeking relief was in poor mental or physical health when signing the return there is nothing in the record to show that petitioner suffered from any ailment that would have impacted upon his ability to pay his federal_income_tax obligation for the year in issue as this factor weighs only in favor of and not against relief we consider it neutral to our present inquiry id sec_4 b ii c b pincite accordingly since none of the relevant factors identified in the pertinent revenue_procedure weigh in favor of granting relief the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 decisions will be entered in each case for respondent in the amounts of dollar_figure for the deficiency and dollar_figure for the accuracy-related_penalty
